Title: From George Washington to John Sinclair, 20 October 1792
From: Washington, George
To: Sinclair, John



Sir,
Philadelphia Octr 20th 1792

I have received your letter of the 18th of May, enclosing the Pamphlet & papers which you had the goodness to send me.
While I beg your acceptance of my acknowledgments for the polite mark of attention in transmitting these things to me, I flatter

myself you will be assured that I consider the subject therein recommended as highly important to Society, whose best interests I hope will be promoted by a proper investigation of them, and the happiness of mankind advanced thereby.
I have to regret that the duties of my public station do not allow me to pay that attention to Agriculture and the objects attached to it (which have ever been my favourite pursuit) that I could wish; but I will put your queries respecting Sheep into the hands of such Gentlemen as I think most likely to attend to them, and answer them satisfactorily; I must, however, observe that no important information on the subject can be expected from this Country where we have been so little in the habit of attending either to the breed or improvement of our Stock. With great respect & esteem I have the honor to be Sir Your Most Obedt Servt

Go: Washington

